United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
DEPARTMENT OF THE ARMY, PINE BLUFF
ARSENAL, Pine Bluff, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James W. Stanley, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-723
Issued: November 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 6, 2006 appellant, through his attorney, filed a timely appeal from a
February 14, 2005 merit decision of a hearing representative of the Office of Workers’
Compensation Programs denying his occupational disease claim; an April 14, 2005 nonmerit
decision denying his request for reconsideration and a November 10, 2005 merit decision
denying his occupational disease claim.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a left shoulder condition
causally related to factors of his federal employment.
1

Appellant’s attorney filed an appeal with the Board on February 6, 2006. On July 13, 2006 the Board dismissed
the appeal because appellant had not provided a signed attorney authorization as required under 20 C.F.R.
§ 501.11(a). Order Dismissing Appeal, Docket No. 06-723 (issued July 13, 2006). Appellant’s attorney requested
reconsideration on July 26, 2006 and submitted a signed attorney authorization. The Board granted the
reconsideration request and reinstated the appeal.

FACTUAL HISTORY
On December 16, 2003 appellant, then a 59-year-old decontamination plant production
operator, filed an occupational disease claim alleging that he sustained a strained left shoulder
due to performing repetitive work in his federal employment. He previously injured his right
shoulder at work on September 17, 2002, assigned Office file number 162045214. When
appellant resumed work on May 19, 2003, he performed his repetitive work duties with his left
arm to compensate for his right arm limitations.
By letter dated December 23, 2003, the Office requested additional factual and medical
information from appellant, including a detailed medical report addressing the causal relationship
between any diagnosed condition and factors of his federal employment. Appellant submitted a
December 9, 2003 magnetic resonance imaging (MRI) study of the left shoulder which revealed
rotator cuff tendinosis or partial rotator cuff tears of the supraspinatus and infraspinatus tendons.
In a report dated December 19, 2003, Dr. James W. Bryan, IV, Board-certified in family
practice, noted appellant’s history of right shoulder surgery on January 21, 2003 and current
symptoms on the left side. He diagnosed bilateral rotator cuff syndrome with tendinosis and
bursitis. Dr. Bryan opined that appellant should remain off work pending a surgical consultation.
By decision dated January 27, 2004, the Office denied appellant’s claim on the grounds
that the evidence was insufficient to establish that he sustained a left shoulder condition causally
related to the accepted work factors.
Appellant submitted progress reports dated April 2000 to August 2004 from Dr. Ruben
Tejada, an attending internist. On July 29, 2003 Dr. Tejada noted appellant’s complaints of pain
in the left shoulder with elevation. Appellant related that he “had surgery in the right arm and
[it] seems the tendon in the left shoulder has been aggravated.” Dr. Tejada diagnosed left
shoulder tendinitis. On September 2, 2003 appellant complained of increased problems with
both shoulders. Dr. Tejada diagnosed left greater than right shoulder tendinitis and noted that he
performed light duty at work. On March 3, 2003 he discussed appellant’s history of recent left
shoulder surgery and diagnosed bilateral tendinitis of the shoulders with surgery.
In an initial evaluation dated January 8, 2004, Dr. W. Scott Bowen, a Board-certified
orthopedic surgeon, noted appellant’s complaints of chronic left shoulder pain. He stated,
“[Appellant] relates this to an injury where he fell at work in June of last year. He describes
landing on his right shoulder but also striking his left. Both shoulders have hurt since that time.”
Appellant experienced increased pain “with overhead activity that is exacerbated by work.”
Dr. Bowen diagnosed a partial thickness tear or tendinitis of the left supraspinatus and
infraspinatus tendon by MRI scan study. He recommended arthroscopic surgery.
In a form report dated January 30, 2004, Dr. Bowen diagnosed a rotator cuff tear and
checked “yes” that the condition was caused or aggravated by employment. He performed a
rotator cuff repair on January 19, 2004. Dr. Bowen found that appellant was totally disabled
from employment.
On February 24, 2004 appellant requested an oral hearing. He submitted an April 1, 2004
progress report from Dr. Bowen who diagnosed a possible recurrent rotator cuff tear or

2

adhesions of the right shoulder. Dr. Bowen stated, “Concerning the origin of [appellant’s] left
shoulder pain, apparently he was working and using the left arm a lot and his job requires
repetitive overhead activity. In my estimation, I think this is related to his work and causes 50
percent or more of his symptoms that required surgery in my opinion.”
In a September 8, 2004 letter to appellant’s attorney, Dr. Tejada diagnosed bilateral
periarthritis of the shoulders with rotator cuff surgery in January 2003. Regarding causation, he
stated, “Undoubtedly [the] accident had contributed to an extent, but [it is] unknown how much
relationship the injury in 2002 has contributed to his current periarthritis.” Dr. Tejada listed
work restrictions.
By decision dated February 14, 2005, a hearing representative affirmed the January 27,
2004 decision, finding that the medical evidence was insufficient to establish that appellant’s left
shoulder condition was due to the claimed work factors.
On April 7, 2005 appellant requested reconsideration. In an April 14, 2005 decision, the
Office denied merit review of the claim under 5 U.S.C. § 8128.
Appellant again requested reconsideration on May 18, 2005. He submitted the operative
report from his January 19, 2004 left shoulder acromioplasty with debridement, distal clavicle
resection and rotator cuff repair. In a January 21, 2004 discharge summary, Dr. Bowen
attributed his left shoulder pain to an injury in June 2003. He experienced increased pain “with
overhead activity that is exacerbated by work.” Dr. Bowen diagnosed a partial thickness tear or
tendinitis of the left shoulder. He provided progress reports after appellant’s rotator cuff repair.
On August 15, 2005 Dr. Bowen provided an impairment rating and released him from care.
By decision dated November 10, 2005, the Office denied modification of its February 14,
2005 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
2

5 U.S.C. §§ 8101-8193.

3

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

3

presence or existence of the disease or condition for which compensation is claimed;5 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;6 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.7
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.8 The
opinion of the physician must be based on a complete factual and medical background of the
claimant,9 must be one of reasonable medical certainty10 explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.11
ANALYSIS
Appellant attributed his left shoulder condition to performing repetitive activities at work
and performing his employment duties with his left arm to compensate for his right arm
restrictions. The Office accepted the occurrence of the claimed employment factor. The issue,
therefore, is whether the medical evidence establishes a causal relationship between the claimed
conditions and the identified employment factor.
In a report dated December 19, 2003, Dr. Bryan diagnosed bilateral rotator cuff syndrome
with tendinosis and bursitis. He opined that he should remain off work pending a surgical
consultation. Dr. Bryan did not, however, address causation and thus his report is of little
probative value on the issue of causal relationship.12
Appellant submitted progress reports from Dr. Tejada dated April 2000 to August 2004.
In a progress report dated July 29, 2003, Dr. Tejada noted that he experienced pain in the left
shoulder with elevation. He diagnosed left shoulder tendinitis. Appellant complained of
increased shoulder problems on September 2, 2003. Dr. Tejada diagnosed left greater than right
shoulder tendinitis. In a March 3, 2003 progress report, he noted that appellant had undergone
5

Michael R. Shaffer, 55 ECAB 386 (2004).

6

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

7

Beverly A. Spencer, 55 ECAB 501 (2004).

8

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Judy C. Rogers, 54 ECAB 693 (2003).

12

See Conrad Hightower, supra note 8.

4

left shoulder surgery. Dr. Tejada diagnosed bilateral tendinitis of the shoulders with surgery. He
did not, however, address the cause of appellant’s left shoulder condition in his progress reports.
As discussed, the Board has held that medical evidence that does not offer any opinion regarding
the cause of an employee’s condition is of diminished probative value on the issue of causal
relationship.13
On September 8, 2004 Dr. Tejada diagnosed bilateral periarthritis of the shoulders. He
asserted that an accident contributed to appellant’s condition but that it was “unknown how much
relationship the injury in 2002 has contributed to his current periarthritis.” Dr. Tejada does not
relate the left shoulder condition of periarthritis to the employment factors alleged by appellant
as causing his condition but instead to a 2002 injury. Further, his opinion is couched in
speculative terms and thus of little probative value.14
On January 8 and 21, 2004 Dr. Bowen noted that appellant attributed his left shoulder
pain to a June 2003 fall at work. He related that the pain increased when he performed overhead
activity and that the pain was “exacerbated by work.” Dr. Bowen diagnosed a partial thickness
tear or tendinitis of the left supraspinatus and infraspinatus tendon and recommended surgery.
While he discussed appellant’s belief that work exacerbated his condition, he did not provide his
own finding on the cause of the diagnosed condition. A physician’s report is of little probative
value when it is based on a claimant’s belief regarding causal relationship rather than a doctor’s
independent judgment.15 Further, Dr. Bowen noted that appellant related the onset of his left
shoulder pain to a fall at work rather than performing repetitive work duties. A physician must
provide a narrative description of the identified employment incident and a reasoned opinion on
whether the employment incident described caused or contributed to appellant’s diagnosed
medical condition.16
In a form report dated January 30, 2004, Dr. Bowen diagnosed a rotator cuff tear and
checked “yes” that the condition was caused or aggravated by employment. He opined that
appellant was totally disabled from employment and noted that he underwent arthroscopic
surgery on January 16, 2004. Dr. Bowen did not, however, provide any rationale supporting his
causation finding. The Board has held that, when a physician’s opinion on causal relationship
consists only of checking “yes” to a form question, without explanation or rationale, that opinion
has little probative value and is insufficient to establish a claim.17
In an April 1, 2004 progress report, Dr. Bowen stated, “Concerning the origin of
[appellant’s] left shoulder pain, apparently he was working and using the left arm a lot and his
job requires repetitive overhead activity. In my estimation, I think this is related to his work and
13

Id.

14

Rickey S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need
not be one of absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty).
15

Earl David Seal, 49 ECAB 152 (1997).

16

John W. Montoya, 54 ECAB 306 (2003).

17

Deborah L. Beatty, 54 ECAB 340 (2003).

5

causes 50 percent or more of his symptoms that required surgery in my opinion.” Dr. Bowen’s
finding that appellant sustained left arm problems “apparently” while working is speculative in
nature and thus of little probative value.18 Further, he did not provide any rationale explaining
why he related part of appellant’s condition to work and part of his condition to other,
unidentified factors. A mere conclusion without the necessary rationale explaining how and why
the physician believes that a claimant’s accepted exposure could result in a diagnosed condition
is not sufficient to meet a claimant’s burden of proof.19
An award of compensation may not be based on surmise, conjecture, speculation, or upon
appellant’s own belief that there is causal relationship between his claimed condition and his
employment.20 To establish causal relationship, he must submit a physician’s report in which the
physician reviews the employment factors identified by appellant as causing his condition and,
taking these factors into consideration as well as findings upon examination, state whether the
employment injury caused or aggravated the diagnosed conditions and present medical rationale
in support of his or her opinion.21 Appellant failed to submit such evidence in this case and,
therefore, has failed to discharge his burden of proof to establish that he sustained a left shoulder
condition due to factors of his federal employment.
CONCLUSION
The Board finds that appellant has not established that he sustained a left shoulder
condition causally related to factors of his federal employment.

18

See Rickey S. Storms, supra note 14.

19

See Beverly A. Spencer, supra note 7.

20

Robert A. Boyle, 54 ECAB 381 (2003); Patricia J. Glenn, 53 ECAB 159 (2001).

21

Calvin E. King, 51 ECAB 394 (2000).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 10, April 14 and February 14, 2005 are affirmed.
Issued: November 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

